Contact: Paul Coghlan 5:00 EDT Vice President, Finance, Chief Financial Officer Tuesday, April 13, 2010 (408) 432-1900 NATIONAL DISTRIBUTION LINEAR TECHNOLOGY REPORTS RECORD QUARTERLY REVENUES AND CONTINUES TO GUIDE FOR STRONG SALES GROWTH IN THE FOURTH QUARTER. Milpitas, California, April 13, 2010, Linear Technology Corporation (NASDAQ-LLTC), a leading, independent manufacturer of high performance linear integrated circuits, today reported financial results for the quarter ended March 28, 2010.Record quarterly revenues of $311.3 million for the third quarter of fiscal year 2010 increased $55.0 million or 21% compared to the previous quarter’s revenue of $256.4 million and increased $110.4 million or 55% over $200.9 million reported in the third quarter of fiscal year 2009.Net income of $100.6 million increased $25.1 million or 33% over the second quarter of fiscal year 2010 and increased $51.3 million or 104% over the third quarter of fiscal year 2009 which had a lower tax rate of 17.2% compared to 27.0% this quarter. Diluted earnings per share (“EPS”) of $0.44 increased $0.11 cents per share or 33% over the second quarter of fiscal year 2010 and increased $0.22 cents per share or 100% over the third quarter of fiscal year 2009. Diluted EPS was calculated in accordance with U.S. Generally Accepted Accounting Principles (“GAAP”) and included $7.4 million ($0.02 per share) of non-cash interest expense related to the amortization of the debt discount on the Company’s Convertible Senior Notes in accordance with Financial Accounting Standards Board (“FASB”) Staff Position No. APB 14-1 (“FSP APB 14-1”), which the Company adopted retrospectively during the first quarter of fiscal year 2010.All adjustments were made as of the April 24, 2007 issuance of the Convertible Senior Notes and, therefore, all prior quarters and years have been adjusted accordingly. During the March quarter the Company’s cash, cash equivalents and marketable securities increased by $79.6 million to $1.0 billion. A cash dividend of $0.23 per share will be paid on May 26, 2010 to stockholders of record on May 14, According to Lothar Maier, CEO, “We are extremely pleased with our strong fiscal third quarter results as the Company has achieved record revenues and increased quarterly EPS significantly on a sequential and year-over-year basis. As a result, we have recovered from the recent global economic downturn more quickly than anticipated.Our growth has been broad-based with bookings up sharply in all of our major geographic regions and in each of our end-markets.Bookings remained strong throughout the quarter and our book-to-bill ratio for the quarter was once again firmly positive.Though it is likely that certain customers may have begun to restock inventory from unsustainably low levels, or have reacted to longer lead times within the industry, we believe that new programs at both new and existing customers as well as expanding end-customer demand at continuing programs have been the primary catalyst for our current growth.Inventories in the distribution channel are still relatively lean and inventory turns remain higher than normal.Looking ahead we remain upbeat about our growth prospects and currently believe we can continue to keep our lead times at modest levels of 4 to 6 weeks and grow revenues another 7% - 10% in our fiscal fourth quarter.” Except for historical information contained herein, the matters set forth in this press release are forward-looking statements.In particular, the statements regarding the demand for our products, our customers’ ordering patterns and the anticipated trends in our sales and profits are forward-looking statements.The forward-looking statements are dependent on certain risks and uncertainties, including such factors, among others, as the timing, volume and pricing of new orders received and shipped, the timely introduction of new processes and products, general conditions in the world economy and financial markets and other factors described in our 10-K for the fiscal year ended June 28, 2009. Company officials will be discussing these results in greater detail in a conference call tomorrow, Wednesday, April 14, 2010 at 8:30 a.m. Pacific Coast
